DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on March 25, 2022.  Claims 1, 2, 4-7, 9, 10, 12-15, and 17-20 are amended.  Claims 3 and 11 are cancelled.  Claims 21 and 22 are added.  Claims 1, 2, 4-10, and 12-22 are pending.

Election/Restrictions
Applicant’s arguments, see pages 11-12, filed on March 25, 2022, with respect to the requirement for restriction/election filed on January 28, 2022 have been fully considered and are persuasive. The requirement for restriction/election has been withdrawn in whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 12, 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (U.S. Publication No.: 2016/0173781).
Regarding claim 1, Tsuchiya discloses a lens unit ((2), [0042]) that can be attached to and detached from an imaging device ((1), [0042]), the lens unit comprising: a shake detector configured to detect shake ((24a), (24b), [0052, 0057, 0058, 0093]); a shake correction mechanism configured to correct image blur due to the shake ((23), [0054, 0056]); and at least one processor or circuit ((22), [0047, 0054]) configured to function as the following units: a setting unit configured to set a ratio of shake to be corrected by the shake correction mechanism out of the shake detected by the shake detector (“shake correction sharing ratio”, [0085, 0122]); a control unit configured to, based on the shake detected by the shake detector (“amount of a move in the X/Y direction”, [0085]), a difference between a result of detecting shake by the shake detector, and a result of detecting shake by a shake detector provided in the imaging device (“offset noise”, [0039, 0078, 0079]; “lens side yaw/pitch offset value”, [0078, 0079]; [0127]), and the ratio of shake that is set by the setting unit (“shake correction sharing ratio”, [0085, 0122]), calculate a first shake correction amount and control an image shake correction operation by the shake correction mechanism based on the first shake correction amount (“amount of a correction in the X/Y direction”, [0085-0087]).

Regarding claim 21, Tsuchiya further discloses the lens unit according to claim 1, wherein the control unit calculates a provisional shake correction amount (“amount of a correction in the X/Y direction”, [0085-0087]) based on the shake detected by the shake detector (“amount of a move in the X/Y direction”, [0085]) and the ratio (“shake correction sharing ratio”, [0085, 0122]), and acquires the first shake correction amount by correcting the provisional shake correction amount based on the difference between the result of detecting shake by the shake detector, and the result of detecting shake by a shake detector provided in the imaging device (“offset noise”, [0039, 0078, 0079]; “lens side yaw/pitch offset value”, [0078, 0079]; [0127]).

Regarding claim 4, Tsuchiya further discloses the lens unit according to claim 21, wherein the at least one processor or circuit is configured to function as a communication unit configured to communicate with the imaging device (through (3), [0047]), and wherein, based on a time interval of communication (“periodically executed…at intervals of one second”, [0094]) by the communication unit, the control unit corrects the provisional correction amount ([0127-0133]).

Regarding claim 6, Tsuchiya further discloses the lens unit according to claim 21, further comprising a detection unit ((25), [0059, 0060]; wherein (25) can be located in “camera body” (1), [0140]) configured to detect a temperature of the shake detector, wherein the control unit corrects the provisional shake correction amount based on a temperature difference with respect to the shake detector of the imaging device ([0081]).

Regarding claim 7, Tsuchiya further discloses the lens unit according to claim 21, wherein the control unit corrects the provisional shake correction amount when a detection accuracy of the shake detector is lower than a detection accuracy of the shake detector of the imaging device (“accuracy of the body side yaw/pitch reference value is higher than the accuracy of the lens side yaw/pitch reference value”, [0127]).

Regarding claim 8, Tsuchiya further discloses the lens unit according to claim 7, wherein the detection accuracy of the shake detector is at least one of fluctuation of sensitivity of outputs with respect to the same shake, a magnitude of variation of a reference value of an output with respect to temperature change, and a magnitude of variation of a reference value of an output in a stationary state (“stationary state”, [0037, 0064-0066, 0093]).

Regarding claim 9, Tsuchiya discloses an imaging device ((1), [0042]) to which a lens unit ((2), [0042]) can be attached to and detached from, the imaging device comprising: a shake detector configured to detect shake ((16a), (16b), ,[0043, 0048-0050]); a shake correction mechanism configured to correct image blur due to the shake ((13), (15), [0046, 0048]); and at least one processor or circuit ((14), [0043, 0047]) configured to function as the following units: a setting unit configured to set a ratio of shake to be corrected by the shake correction mechanism out of the shake detected by the shake detector (“shake correction sharing ratio”, [0048, 0122]); a control unit configured to, based on the shake detected by the shake detector ((16a), (16b), [0048]), a difference between a result of detecting shake by the shake detector, and a result of detecting shake by a shake detector provided in the lens unit (“offset noise”, [0039, 0064, 0065]; “body side yaw/pitch offset value”, [0064]), and the ratio of shake that is set by the setting unit (“shake correction sharing ratio”, [0048, 0069, 0122]), calculate a first shake correction amount and control an image shake correction operation by the shake correction mechanism based on the first shake correction amount (“amount of a correction in the X/Y direction”, [0069-0071]).

Regarding claim 22, Tsuchiya further discloses the imaging device according to claim 9, wherein the control unit calculates a provisional shake correction amount (“amount of a correction in the X/Y direction”, [0069-0071]) based on the shake detected by the shake detector (“amount of a move in the X/Y direction”, [0069]) and the ratio (“shake correction sharing ratio”, [0069]), acquires the first shake correction amount by correcting the provisional shake correction amount based on the difference between the result of detecting shake by the shake detector, and the result of detecting shake by the shake detector provided in the lens unit (“offset noise”, [0039, 0064, 0065]; “body side yaw/pitch offset value”, [0064]).

Regarding claim 12, Tsuchiya further discloses the imaging device according to claim 22, wherein the at least one processor or circuit is configured to function as a communication unit configured to communicate with the lens unit (through (3), [0047]), and wherein, based on a time interval of communication (“periodically executed…at intervals of one second”, [0094]) by the communication unit, the control unit corrects the provisional correction amount ([0095-0099]).

Regarding claim 14, Tsuchiya further discloses the imaging device according to claim 22, further comprising a detection unit ((25), [0059, 0060]; wherein (25) can be located in “camera body” (1), [0140]) configured to detect a temperature of the shake detector, wherein the control unit corrects the provisional shake correction amount based on a temperature difference with respect to the shake detector of the lens unit ([0081]).

Regarding claim 15, Tsuchiya further discloses the imaging device according to claim 22, wherein the control unit corrects the provisional shake correction amount when a detection accuracy of the shake detector is lower than a detection accuracy of the shake detector of the lens unit (“accuracy of the lens side yaw/pitch reference value is higher than the accuracy of the body side yaw/pitch reference value”, [0127]).

Regarding claim 16, Tsuchiya further discloses the imaging device according to claim 15, wherein the detection accuracy of the shake detector is at least one of fluctuation of sensitivity of outputs with respect to the same shake, a magnitude of variation of a reference value of an output with respect to temperature change, and a magnitude of variation of a reference value of an output in a stationary state (“stationary state”, [0037, 0064-0066, 0093]).

Regarding claims 17 and 19: Claims 17 and 19 are similarly rejected as in claim 1 above.

Regarding claims 18 and 20: Claims 18 and 20 are similarly rejected as in claim 9 above.

Allowable Subject Matter
Claims 2, 5, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852